Citation Nr: 1042997	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for lumbar myositis, bilateral sacroiliitis, and degenerative 
changes and bulging discs at L5-S1.

2.  Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disorder (GERD).

3.  Entitlement to a compensable disability rating for chronic 
epididymitis.

4.  Entitlement to service connection for left minimal 
degenerative changes, talar dome, claimed as left ankle 
condition.
 
5.  Entitlement to service connection for cervical spine 
arthritis, claimed as a cervical spine condition.




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1992 and 
from December 2003 to February 2005, and has 10 days of 
unverified Active Duty for Training (ACDUTRA) in April 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claim of entitlement to service connection for GERD, increased 
the disability ratings assigned to his right and left leg 
radiculopathy, and continued the disability ratings assigned to 
his hypertension; lumbar myositis, bilateral sacroiliitis, and 
degenerative changes and bulging discs at L5-S1; and chronic 
epididymitis.  The July 2006 rating decision also denied the 
Veteran's claims of entitlement to service connection for left 
minimal degenerative changes, talar dome, claimed as left ankle 
condition; and for C3-C4 herniated disc, claimed as a cervical 
spine condition, to include as secondary to lumbar myositis, 
bilateral sacroiliitis, and degenerative changes and bulging 
discs at L5-S1.

The Board has styled the Veteran's claim of entitlement to 
service connection for C3-C4 herniated disc, claimed as a 
cervical spine condition, to include as secondary to lumbar 
myositis, bilateral sacroiliitis, and degenerative changes and 
bulging discs at L5-S1, as entitlement to service connection for 
cervical spine arthritis, claimed as a cervical spine condition.  
As will be discussed below, to style the Veteran's claim as such 
more accurately reflects the medical evidence of record.  





FINDINGS OF FACT

1.  By a March 2010 statement, the Veteran withdrew his appeal 
concerning entitlement to:  a disability rating in excess of 20 
percent for lumbar myositis, bilateral sacroiliitis, and 
degenerative changes and bulging discs at L5-S1; an initial 
compensable disability rating for GERD; a compensable disability 
rating for chronic epididymitis; and service connection for left 
minimal degenerative changes, talar dome, claimed as left ankle 
condition.

2.  The Veteran was diagnosed with cervical spine arthritis, and 
such was compensably disabling, within one year of separation 
from a period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning entitlement to:  a disability rating in excess of 20 
percent for lumbar myositis, bilateral sacroiliitis, and 
degenerative changes and bulging discs at L5-S1; an initial 
compensable disability rating for GERD; a compensable disability 
rating for chronic epididymitis; and service connection for left 
minimal degenerative changes, talar dome, claimed as left ankle 
condition, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Cervical spine arthritis may be presumed to have been 
incurred or aggravated by a period of active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the appellant or by an authorized representative, except that 
a representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent of 
the appellant.  38 C.F.R. §§ 20.202, 20.204 (2010).

The Veteran's timely-filed Substantive Appeal, dated in June 
2007, perfected his appeal concerning each of the issues 
appearing on the title page of this decision, as identified in 
the June 2007 Statement of the Case.

The Veteran submitted a statement, dated in March 2010, 
indicating that he wished only to continue his appeal as to the 
issue of entitlement to service connection for C3-C4 herniated 
disc, claimed as a cervical spine condition, to include as 
secondary to lumbar myositis, bilateral sacroiliitis, and 
degenerative changes and bulging discs at L5-S1.

Thus, the Veteran's March 2010 statement is considered his 
withdrawal of the remaining issues appearing on the title page of 
this decision.  Specifically, such issues are entitlement to:  
(1) a disability rating in excess of 20 percent for lumbar 
myositis, bilateral sacroiliitis, and degenerative changes and 
bulging discs at L5-S1; (2) an initial compensable disability 
rating for GERD; (3) a compensable disability rating for chronic 
epididymitis; and (4) service connection for left minimal 
degenerative changes, talar dome, claimed as left ankle 
condition.

As the Veteran has withdrawn his appeal, in writing, concerning 
the issues enumerated immediately above before the Board 
promulgated a decision; there remain no allegations of errors of 
fact or law for appellate consideration concerning the issues.  
The Board therefore has no jurisdiction to review the issues.


Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of 
entitlement to service connection for cervical spine arthritis, 
claimed as a cervical spine condition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R.   
§ 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he incurred a cervical spine condition 
during active service.  Specifically, the Veteran asserts 
entitlement to service connection for a cervical spine condition 
on the basis that he injured his neck in December 2004 while 
lifting heavy objects.  

The Veteran's complete service treatment records reflecting 
treatment during his period of active service ending in May 1992 
are associated with the claims file.  While there are significant 
service treatment records reflecting treatment during the 
Veteran's period of active service ending in February 2005, 
records reflecting the state of his health at the time of his 
separation do not appear to be available.  His service treatment 
records dated in September and October 1990 indicate that the 
Veteran was treated for a cervical strain and spasm.  His service 
treatment records dated in December 2004 indicate that the 
Veteran incurred left neck pain subsequent to lifting heavy 
objects and was diagnosed with muscle strain.  

Private treatment records dated in October 2005, eight months 
after separation from active service, indicate that x-ray 
examination of the Veteran's cervical spine revealed minimal 
early degenerative spondylosis.  The Veteran's VA treatment 
records dated in February 2006, within one year of separation 
from active service, indicate that the Veteran's pertinent 
medical conditions, or problem list, included cervical 
osteoarthritis, active.  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 
(2010).  There are no ranges of motion measurements as to the 
Veteran's cervical spine dated at the time of the above-described 
diagnoses of arthritis.  While the Board is unable to determine 
if the Veteran demonstrated compensable limitation of motion of 
the cervical spine, there is medical evidence that the Veteran 
presented for treatment during that time with muscle spasm and 
painful motion.  As there is medical evidence of arthritis shown 
by x-ray studies and muscle spasm and painful motion, the Board 
finds that the Veteran's cervical spine arthritis manifested to a 
compensable degree within one year of separation from a period of 
active service.  

Thus, as the Veteran was diagnosed with cervical spine arthritis, 
and such became compensably disabling, within one year of 
separation from a period of active service, he is entitled to 
service connection for the same on a presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that at the time of the Veteran's most recent VA 
examination in August 2009, the examiner only diagnosed the 
Veteran with cervical myositis, cervical muscle spasm, and C3-C4 
herniated disc.  The examiner, however, noted the Veteran's 
previous diagnoses of degenerative spondylosis and cervical 
osteoarthritis and reported that both diagnoses are consistent 
with arthritis.  While the examiner rendered a negative nexus 
opinion as to whether the Veteran's current cervical spine 
condition was related to service, specifically to his in-service 
neck injury, the Board has already determined that service 
connection is warranted on a presumptive basis.  
















(CONTINUED ON THE NEXT PAGE)
As the evidence of record demonstrates that the Veteran is 
entitled to service connection for cervical spine arthritis on a 
presumptive basis, his appeal is granted, and further inquiry as 
to entitlement to service connection for the same on a direct 
basis as related to any in-service injury, or on a secondary 
basis as related to any service-connected disability, is not 
required.


ORDER

The appeal concerning the issues of entitlement to:  a disability 
rating in excess of 20 percent for lumbar myositis, bilateral 
sacroiliitis, and degenerative changes and bulging discs at L5-
S1; an initial compensable disability rating for GERD; a 
compensable disability rating for chronic epididymitis; and 
service connection for left minimal degenerative changes, talar 
dome, claimed as left ankle condition, are dismissed.
 
Service connection for cervical spine arthritis, claimed as a 
cervical spine condition, is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


